DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14-Mar-2022.
The traversal is on the ground that “all of the claims share at least one technical feature” and that “the Office Action has not identified any prior art that renders all of the shared features of the claims, such as those mentioned above, not novel and obvious.” (See Response, page 8).  
This is not found persuasive because the Office Action identifies explicitly identifies a shared technical feature, and further explicitly identifies prior art that anticipates the technical feature.  The Office Action states: 
Species A-J lack unity of invention because even though the inventions of these groups require the technical feature of ‘a vehicle brake, which is arranged along the drivetrain, as seen from at least one wheel hub, downstream of at least one transmission,’ this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Myers (US 4,330,045).  Myers discloses a drivetrain 50 comprising a brake device a vehicle brake (80, 81), which is arranged along the drivetrain (see FIG. 1), as seen from at least one wheel hub (11), downstream of at least one transmission (37, 38) (see FIG. 1). 

(See Office Action, dated 24-Jan-2022, page 6).  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 14 is objected to because the phrase “the at least one electric motor” lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 2009/0277727).
Regarding claim 14, Ueno discloses a brake device for a utility vehicle with a drivetrain (see Abstract, FIG. 1), comprising: a vehicle brake (32, 33, 34, 35, 36), which is arranged along the drivetrain (see FIG. 1), as seen from at least one wheel hub (22), downstream of at least one transmission (see FIG. 1); wherein the drivetrain includes the at least one electric drive motor (5), the at least one transmission (14, 15, 16) and the at least one wheel hub (22).
Regarding claim 15, Ueno discloses that the vehicle brake is arranged along the drivetrain upstream or downstream of the at least one electric drive motor (see FIG. 1).
Regarding claim 16, Ueno discloses that the vehicle brake includes at least one of a pneumatic actuator, a hydraulic actuator (42) (see ¶ 0053), and/or an electric actuator.
Regarding claim 17, Ueno discloses that there is liquid cooling for the vehicle brake and/or at least one electric prime mover (see ¶ 0043, “wet type brake”).
Regarding claim 18, Ueno discloses that the vehicle brake includes a parking brake function (see ¶ 0055).
Regarding claim 19, Ueno discloses a drivetrain for a utility vehicle (see Abstract, FIG. 1), comprising: at least one electric drive motor (5); at least one transmission (14, 15, 16); at least one see FIG. 1); and a brake device (32, 33, 34, 35, 36), including a vehicle brake, which is arranged along the drivetrain (see FIG. 1), as seen from the at least one wheel hub, downstream of the at least one transmission (see FIG. 1); wherein the drivetrain includes the at least one electric drive motor, the at least one transmission and the at least one wheel hub (see FIG. 1).
Regarding claim 26, Ueno discloses a vehicle, comprising a drivetrain for a utility vehicle (see Abstract, FIG. 1), including: at least one electric drive motor (5); at least one transmission (14, 15, 16); at least one wheel hub (22), wherein the at least one transmission is arranged between the at least one electric drive motor and the at least one wheel hub (see FIG. 1); and a brake device (32, 33, 34, 35, 36), including a vehicle brake, which is arranged along the drivetrain (see FIG. 1), as seen from the at least one wheel hub, downstream of the at least one transmission (see FIG. 1); wherein the drivetrain includes the at least one electric drive motor, the at least one transmission and the at least one wheel hub (see FIG. 1).
Regarding claim 27, Ueno discloses that the vehicle is a utility vehicle (see ¶ 0001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 24, 2022